STONE, J.
It is a general rule of law, that facts only can be given in evidence to the jury. — 1 G-reenleaf’s Ev. §§ 98, 99,100. This rule has its exceptions, but the ownership of property is not one of them. Whenever the pleadings present that issue, like all other facts it must be established by the best evidence which the nature of the question admits of. In the very nature of things, it is susceptible of better proof than general reputation. — Ib. § 82.
We are referred to the case of Tucker v. The State, 24 Ala. 77. Tucker was indicted for selling spirituous liquors to a free person of color. The question was hot one of description, but one of status ; and on that ground, this court held the evidence admissible. • On this point it is sufficient to say that the questions are dissimilar.
In the charge to the jury, the primary court also mistook the law. The jury, in determining the facts of a case, are, of necessity, the sole judges alike of the credibility and the degree of credit to be accorded to each witness. True, the books on evidence lay down certain rules to aid juries in weighing evidence ; but none of them justifies the decision made in this case. In our opinion, the charge invaded the province of the jury, and was calculated to mislead them. Brown v. The Mayor of Mobile, 23 Ala. 722; Moore v. The State, 12 Ala. 764.
It is argued'for the appellant, that the charge under consideration is in conflict with that principle of the criminal law which defines the measure of proof necessary to conviction. In one aspect, it is so.' The contradicting evidence may have been less-credible than the testimony for the prosecution, and yet created a reasonable doubt in the minds of the jury, and thus secured the acquittal of the accused.
The judgment of the circuit court is reversed, and the cause remanded.